Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant's arguments filed on 02/26/2021 have been fully considered.
	Applicant has amended the abstract to overcome the previous objection to the abstract. Accordingly the previous objection to the abstract has been withdrawn.
	Based on an examiner’s amendment, all previous prior art rejections were withdrawn. Please see details below.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kainoa Asuega on 04/06/2021.
This listing of claims will replace all prior versions, and listings, of claims in the application:
Listing of Claims:
1. (Currently Amended) A system for a motor vehicle for an automated performance of lane changes with at least automated transverse guidance, comprising:
a lane-change assistance system, including a controller, which is operatively configured to:
ascertain, based on information from a navigation system outputting a route, that a plurality of lane changes, proceeding from a current lane to a target lane, are required in order to follow the route;
inform a driver of the vehicle of a need to change lanes;

in response to ascertaining the presence of the triggering operation action, perform successively and in an automated manner the plurality of lane changes required, proceeding from the current lane to the target lane, with at least automated transverse guidance,
wherein only a single operation action is required for triggering the plurality of lane changes.

2. (Canceled)

3. (Previously Amended) The system as claimed in claim 1, wherein the lane-change assistance system is the need to change lanes, in response to ascertaining the plurality of lane changes required.

4. (Original) The system as claimed in claim 3, wherein the lane-change assistance system is further operatively configured to inform the driver of a need to change lanes such that the multiple lane changes necessary are signaled to the driver.

5. (Original) The system as claimed in claim 1, wherein a travel direction indicator operating element for activating a travel direction indicator visible from outside the vehicle is provided in the vehicle cockpit, and the triggering operation action by the driver is an actuation of the travel direction indicator operating element.

6. (Previously Amended) The system as claimed in claim 5,

wherein the turn signal lever has:
(i) a rest position for a non-activated travel direction indicator,
(ii) an engaged position, in which the travel direction indicator is permanently activated without the driver having to hold the turn signal lever, and
(iii) before the engaged position, a one-touch turn signal position, in which the travel direction indicator is activated and returns to the rest position upon the turn signal lever being released, and
wherein the triggering operation action is:
(i) switching the turn signal lever from the rest position to the engaged position,
or
(ii) switching the turn signal lever from the rest position to the one-touch turn signal position, with the turn signal lever being held in the one-touch turn signal position for at least as long as until a specific criterion is satisfied.

7. (Previously Amended) The system as claimed in claim 1, wherein the lane-change assistance system is further operatively configured to ascertain that [[a]] the plurality of lane changes [[are]] is required on account of an exit ahead from the road currently being traveled, which exit is to be taken in the context of the navigation.

8. (Original) The system as claimed in claim 1, wherein the lane-change assistance system is further operatively configured to: determine or receive a distance with respect to a lane change cause ahead, in particular with respect to an exit ahead that is to be taken, and initiate informing the driver of the need for the lane change depending on the distance.

9. (Previously Amended) The system as claimed in claim 1, wherein the lane-change assistance system is further operatively configured to ascertain the current lane, wherein [[the]] a point in time or the vehicle position at which the lane-change assistance system informs of the need for the lane change is dependent on the current lane.

10. (Original) The system as claimed in claim 9, wherein the lane-change assistance system is further operatively configured to, depending on the current lane, determine a number of lane changes to be performed proceeding from the current lane, wherein the point in time or the vehicle position at which the lane-change assistance system informs of the need for the lane change is dependent on said number.

11. (Previously Amended) The system as claimed in claim 1, wherein the lane-change assistance system is configured to determine or receive information concerning traffic volume of the surrounding traffic, wherein [[the]] a point in time or the vehicle position at which the lane- change assistance system informs of a need for the lane change is dependent on the information concerning the traffic volume of the surrounding traffic.

12. (Currently Amended) A lane-change assistance method for a motor vehicle for automated performance of lane changes with at least automated transverse guidance, the method comprising the steps of:
ascertaining, based on information from a navigation system outputting a route, that a plurality of lane changes proceeding from a current lane to a target lane are required in order to follow the route;

ascertaining that a triggering operation action by the driver for triggering the plurality of lane changes required is present; and
in response to ascertaining the presence of the triggering operation action, performing, in an automated manner, the plurality of lane changes required, proceeding from the current lane to the target lane,
wherein only a single operation action is required for triggering the plurality of lane changes.

Reasons for Allowance
3.	Following the above Examiner's Amendment, claims 1-12 are allowed.
4.	The following is an examiner's statement of reasons for allowance:
Regarding claims 1 and 12, the closest prior art Kubota (US Patent Publication No. 20170341653) and Nakajima (US Patent Publication No. 20180211533) fail to disclose the limitations combination of “ascertain a presence of a triggering operation action by the driver for triggering the plurality of lane changes required; and in response to ascertaining the presence of the triggering operation action, perform successively and in an automated manner the plurality of lane changes required, proceeding from the current lane to the target lane, with at least automated transverse guidance, wherein only a single operation action is required for triggering the plurality of lane changes”. Therefore, the prior art of record Kubota and Nakajima taken singly or in combination do not teach or suggest the limitations combination of claims 1 and 12. The combination of the claimed limitations are novel and found to be allowable over the prior art. The dependent claims 3-11 are also allowed for at least this same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI WAHAB whose telephone number is (571)272-6814.  The examiner can normally be reached on M-F 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W./Examiner, Art Unit 3662     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662